Carley, Presiding Judge.
Appellant was tried before a jury and found guilty of obstruction of a correctional officer. He appeals from the denial of his motion for new trial.
The incident occurred in the exercise yard of the correctional facility. Appellant testified in his own defense and, during his direct examination, he was asked whether he used the exercise yard “every single day?” Appellant responded: “Most of the time when I’m able to go[,] if I’m not on cell restriction or something like that for violating the rules or something.” (Emphasis supplied.) On cross-examination, the State was allowed to make limited inquiry as to the specifics of those instances wherein appellant had violated the rules of the correctional facility. On appeal, appellant urges that, in so doing, the State impermissibly placed his character into evidence. However, this contention is without merit. The State was merely pursuing the specifics of a topic that appellant had introduced in his testimony on direct examination. Jones v. State, 257 Ga. 753, 759 (1b) (363 SE2d 529) (1988); Mitchell v. State, 193 Ga. App. 214, 215 (2) (387 SE2d 425) (1989). Here, as in Lockett v. State, 188 Ga. App. 645 (3) (373 SE2d 768) (1988), it was appellant himself who first introduced the general topic of his disciplinary history at the correctional facility. “ ‘(I)t was appellant, on direct examination, who introduced the topic. He cannot now complain that the prosecutor followed up on cross-examination. (Cit.)’ [Cits.]” Lockett v. State, supra at 646 (3). The record demonstrates that, if the trial court erred, it was in limiting the State’s pursuit of the topic of appellant’s disciplinary history, not in allowing the State to make limited inquiry into that topic.

Judgment affirmed.


Pope and Johnson, JJ., concur.

*524Decided June 9, 1992.
Dubberly & McGovern, B. Daniel Dubberly III, for appellant.
Dupont K. Cheney, District Attorney, Michael T. Muldrew, Assistant District Attorney, for appellee.